DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to applicant’s filing dated 04/22/2021. Claims 1-12 are currently pending. 

Response to Arguments/Amendments
3.	Applicant’s arguments and remarks filed on 04/22/2021 with respect to the rejection of claim 1 under 35 U.S.C. 102 have bene fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
	
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tomoaki Nakano, JP2015147454 A1, hereinafter referred to as Nakano.
Regarding claim 1, Nakano discloses a method of operating a hybrid vehicle accessory drive system including a flexible drive element configured to transmit torque between an accessory, a motor/generator, and an engine, comprising: 
controlling, by a vehicle controller, the accessory to reduce accessory torque demand responsive to a recuperation event with the motor/generator operating as a generator such that the torque between the accessory, the motor/generator, and the engine is less than a torque threshold for the flexible drive element (The control unit can control the operation of the specific accessory. The control unit has required torque calculation means, steady operation control means, and intermittent operation control means. The required torque calculation means calculates a required torque which is a torque to be output from the specified auxiliary device. The steady-state operation control means specifies that the steady-state operating torque, which is a torque output from the specified auxiliary device, always becomes the above-mentioned required torque, by constantly operating the specified auxiliary device in the “first predetermined period which is a predetermined period– See at least ¶8. the specified auxiliary device 11 functions as a motor generator that generates electric power (regeneration operation) when the specified auxiliary device shaft 12 is rotationally driven (powering operation) by supplying electric power and torque is input to the specified auxiliary device shaft 12. For example, when the engine 2 is stopped, the specific auxiliary device 11 can rotate the drive pulley 4 by rotational driving (power running operation), that is, crank the engine 2 and start the engine 2 – See at least ¶16).

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 3, 5, 7, 8 and 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tomoaki Nakano, JP2015147454 A1, in view of Scherrbacher et al., US 20030155772 A1, hereinafter referred to as Nakano and Scherrbacher, respectively.
Regarding claim 2, Nakano fails to explicitly disclose adjusting the torque threshold for the flexible drive element based on age of the flexible drive element.
However, Scherrbacher teaches adjusting the torque threshold for the flexible drive element based on age of the flexible drive element (Moreover, the linear extensional strain over the course of ageing must be as minimal as possible in order to prevent slip--combined with excessive heating-up and wear--of the belt – See at least ¶1).
Nakano discloses a transmission system for transmitting power between a specific accessory and an internal combustion engine. Scherrbacher teaches detecting slip in a generator and starter generator system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nakano and include the feature of adjusting the torque threshold for the flexible drive element based on age of the flexible drive element, as taught by Scherrbacher, to prevent a rapid increase in power-generation amount of the power generator.

Regarding claim 3, Nakano fails to explicitly disclose adjusting the torque threshold for the flexible drive element in response to the vehicle controller detecting slipping of the flexible drive element.
However, Scherrbacher teaches adjusting the torque threshold for the flexible drive element in response to the vehicle controller detecting slipping of the flexible drive element (As a result, on the one hand, the drive torque to be transferred can be adjusted for the service life of the belt with slippage, so that the service life of the belt can be extended – See at least ¶23).
Nakano discloses a transmission system for transmitting power between a specific accessory and an internal combustion engine. Scherrbacher teaches detecting slip in a generator and starter generator system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nakano and include the feature of adjusting the torque threshold for the flexible drive element in response to the vehicle controller detecting slipping of the flexible drive element, as taught by Scherrbacher, to prevent a rapid increase in power-generation amount of the power generator.

Regarding claim 5, Nakano fails to explicitly disclose wherein controlling the accessory to reduce accessory torque demand is performed for a duration of the recuperation event.
However, Scherrbacher teaches wherein controlling the accessory to reduce accessory torque demand is performed for a duration of the recuperation event (Respective instantaneous speed 2 of the internal combustion engine is evaluated so as to detect an acceleration phase in which a slipping-through of the V-belt on the alternator is make obvious by a loud squealing noise, i.e. recuperation event – See at least ¶22).
Nakano discloses a transmission system for transmitting power between a specific accessory and an internal combustion engine. Scherrbacher teaches detecting slip in a generator and starter generator system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nakano and include the feature of wherein controlling the accessory to reduce accessory torque demand is performed for a duration of the recuperation event, as taught by Scherrbacher, to prevent a rapid increase in power-generation amount of the power generator.

Regarding claim 7, Nakano fails to explicitly disclose controlling torque demand of the motor/generator responsive to the recuperation event to limit the torque between the accessory, the motor/generator, and the engine to less than the torque threshold for the flexible drive element.
However, Scherrbacher teaches controlling torque demand of the motor/generator responsive to the recuperation event to limit the torque between the accessory, the motor/generator, and the engine to less than the torque threshold for the flexible drive element (A variable for the drive torque of the alternator reduced via the first limiting step 18 and the second limiting step 20 is therefore present at the summing point 19, which said variable can be forwarded as an input variable to the closed-loop control 23 of the alternator. Using this input value, representing a drive torque variable reduced one or two-fold, the generator output power can be limited and the transferrable drive torque-transferred by the belt drive-can be adjusted. As a result, on the one hand, the drive torque to be transferred can be adjusted for the service life of the belt with slippage, so that the service life of the belt can be extended, and, on the other hand, the noise emission produced by belts slipping through on the pulley-whether they are open – See at least ¶23).
Nakano discloses a transmission system for transmitting power between a specific accessory and an internal combustion engine. Scherrbacher teaches detecting slip in a generator and starter generator system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nakano and include the feature of controlling torque demand of the motor/generator responsive to the recuperation event to limit the torque between the accessory, the motor/generator, and the engine to less than the torque threshold for the flexible drive element, as taught by Scherrbacher, to prevent a rapid increase in power-generation amount of the power generator.

Regarding claim 8, Nakano fails to explicitly disclose wherein controlling the accessory to reduce the accessory torque demand comprises reducing the accessory torque demand to offset an increase in torque demand of the motor/generator.
However, Scherrbacher teaches wherein controlling the accessory to reduce the accessory torque demand comprises reducing the accessory torque demand to offset an increase in torque demand of the motor/generator (In addition to reducing generator output power in phases of high speed dynamics to an output power that suffices to ensure that all equipment in the motor vehicle is supplied, the generator output power can be limited via the status bit over the entire driving cycle--e.g., a long-distance trip--in such a fashion that the remaining service life of the belt is increased until help can be obtained – See at least ¶9).
Nakano discloses a transmission system for transmitting power between a specific accessory and an internal combustion engine. Scherrbacher teaches detecting slip in a generator and starter generator system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nakano and include the feature of controlling the accessory to reduce the accessory torque demand comprises reducing the accessory torque demand to offset an increase in torque demand of the motor/generator, as taught by Scherrbacher, to prevent a rapid increase in power-generation amount of the power generator.


Regarding claim 10, Nakano fails to explicitly disclose increasing tension of the flexible drive element to increase the torque threshold for the flexible drive element.
However, Scherrbacher teaches increasing tension of the flexible drive element to increase the torque threshold for the flexible drive element (The tension required for driving and to be applied to the belt is applied by means of a belt tensioner, e.g., designed as a belt tensioner that can be adjusted on the back of the belt – See at least ¶3).
Nakano discloses a transmission system for transmitting power between a specific accessory and an internal combustion engine. Scherrbacher teaches detecting slip in a generator and starter generator system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nakano and include the feature of increasing tension of the flexible drive element to increase the torque threshold for the flexible drive element, as taught by Scherrbacher, to prevent a rapid increase in power-generation amount of the power generator.

9.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tomoaki Nakano, JP2015147454 A1, in view of Scherrbacher et al., US 20030155772 A1, as applied to claim 1 above and further in view of Hayashi et al., US 20150008889 A1, hereinafter referred to as Nakano, Scherrbacher and Hayashi, respectively.
Regarding claim 4, the combination of Nakano and Scherrbacher fails to explicitly disclose wherein controlling the accessory to reduce accessory torque demand is performed for a predetermined period of time.
However, Hayashi discloses wherein controlling the accessory to reduce accessory torque demand is performed for a predetermined period of time (The relationship between the external temperature and the initial limiting power-generation torque can be determined by actually measuring in advance the relationship between the estimated power-generation torque (power-generation torque) at the time of occurrence of the belt slip – See at least ¶65).
Nakano discloses a transmission system for transmitting power between a specific accessory and an internal combustion engine. Scherrbacher teaches detecting slip in a generator and starter generator system. Hayashi teaches a vehicle power-generation control device and the like which appropriately use a drive belt looped around an internal-combustion engine and a power generator of a vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Nakano and Scherrbacher and include the feature of wherein controlling the accessory to reduce accessory torque demand is performed for a predetermined period of time, as taught by Hayashi, to prevent a rapid increase in power-generation amount of the power generator.

10.	Claims 6, 9, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tomoaki Nakano, JP2015147454 A1, in view of Scherrbacher et al., US 20030155772 A1, as applied to claim 1 above, and further in view of Serkh et al., US 20030083803 A1, hereinafter referred to as Nakano, Scherrbacher and Serkh, respectively.
Regarding claim 6, the combination of Nakano and Scherrbacher fails to explicitly disclose wherein the accessory is an air conditioning compressor and wherein controlling the accessory comprises disengaging a clutch associated with the air conditioning compressor.
However, Serkh teaches wherein the accessory is an air conditioning compressor and wherein controlling the accessory comprises disengaging a clutch associated with the air conditioning compressor (If the answer is "no" the control module sends a signal to decrease the alternator hubload, see 1009, by activating actuator 20. As described above, at 1010 a signal is received by the control module to determine if the actuator has reached either of its travel limits - See at least ¶56. One can appreciate that the system described herein can include additional belt driven accessories, including an air compressor – See at least ¶58).
Nakano discloses a transmission system for transmitting power between a specific accessory and an internal combustion engine. Scherrbacher teaches detecting slip in a generator and starter generator system. Serkh teaches a belt drive system with automatic belt tension control.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Nakano and Scherrbacher and include the feature of accessory is an air conditioning compressor and wherein controlling the accessory comprises disengaging a clutch associated with the air conditioning compressor, as taught by Serkh, to prevent a rapid increase in power-generation amount of the power generator.

Regarding claim 9, the combination of Nakano and Scherrbacher fails to explicitly disclose wherein controlling the accessory to reduce the accessory torque demand comprises modulating or disconnecting a clutch between the accessory and a pulley of the accessory.
However, Serkh teaches wherein controlling the accessory to reduce the accessory torque demand comprises modulating or disconnecting a clutch between the accessory and a pulley of the accessory (If the answer is "no" the control module sends a signal to decrease the alternator hubload, see 1009, by activating actuator 20. As described above, at 1010 a signal is received by the control module to determine if the actuator has reached either of its travel limits - See at least ¶56. One can appreciate that the system described herein can include additional belt driven accessories, including an air compressor – See at least ¶58).
Nakano discloses a transmission system for transmitting power between a specific accessory and an internal combustion engine. Scherrbacher teaches detecting slip in a generator and starter generator system. Serkh teaches a belt drive system with automatic belt tension control.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Nakano and Scherrbacher and include the feature of accessory is an air conditioning compressor and wherein controlling the accessory comprises disengaging a clutch associated with the air conditioning compressor, as taught by Serkh, to prevent a rapid increase in power-generation amount of the power generator.

Regarding claim 11, the combination of Nakano and Scherrbacher fails to explicitly disclose wherein the tension of the flexible drive element is increased by adjusting position of a pulley which engages the flexible drive element.
However, Serkh teaches wherein the tension of the flexible drive element is increased by adjusting position of a pulley which engages the flexible drive element (the instant invention allows a belt operating condition, including a belt tension to be detected, analyzed and rapidly adjusted in order to prevent a belt slip condition – See at least ¶21).
Nakano discloses a transmission system for transmitting power between a specific accessory and an internal combustion engine. Scherrbacher teaches detecting slip in a generator and starter generator system. Serkh teaches a belt drive system with automatic belt tension control.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Nakano and Scherrbacher and include the feature of wherein the tension of the flexible drive element is increased by adjusting position of a pulley which engages the flexible drive element, as taught by Serkh, to prevent a rapid increase in power-generation amount of the power generator.

Regarding claim 12, the combination of Nakano and Scherrbacher fails to explicitly disclose controlling position of a pulley which engages the flexible drive element to increase a wrap angle of the flexible drive element around at least one pulley associated with the accessory, the engine, or the motor/generator to increase the torque threshold for the flexible drive element.
However, Serkh teaches controlling position of a pulley which engages the flexible drive element to increase a wrap angle of the flexible drive element around at least one pulley associated with the accessory, the engine, or the motor/generator to increase the torque threshold for the flexible drive element (A belt is trained about the pivoted pulley as well as other pulleys driving various accessories. A series of sensors in the system detect a belt condition including a belt tension. Sensor signals are transmitted to the control module. The control module processes the signals and instructs the actuator to move the pivoted pulley, thereby increasing or decreasing a belt tension – See at least ¶15).
Nakano discloses a transmission system for transmitting power between a specific accessory and an internal combustion engine. Scherrbacher teaches detecting slip in a generator and starter generator system. Serkh teaches a belt drive system with automatic belt tension control.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Nakano and Scherrbacher and include the feature of controlling position of a pulley which engages the flexible drive element to increase a wrap angle of the flexible drive element around at least one pulley associated with the accessory, the engine, or the motor/generator to increase the torque threshold for the flexible drive element., as taught by Serkh, to prevent a rapid increase in power-generation amount of the power generator.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD M KAZIMI whose telephone number is (571)272-3436.  The examiner can normally be reached on M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.M.K./Examiner, Art Unit 3662                                                                                                                                                                                                        
/ADAM R MOTT/Primary Examiner, Art Unit 3669